Citation Nr: 1827290	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  18-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Propriety of the reduction in the rating for bilateral hearing loss from 10 to 0 percent, effective November 1, 2017.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2017 rating decision which implemented a reduction in the rating for the Veteran's bilateral hearing loss from 10 percent to 0 percent, effective November 1, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The August 2017 rating decision on appeal, implemented an October 2016 proposal and reduced the rating for the Veteran's bilateral hearing loss from 10 to 0 percent effective (prospectively) November 1, 2017.

2.  The reduction was based on one VA examination; the 10 percent rating was in effect for 5 years (from October 3, 2012); and the disability had been found (as noted in rating decisions) to be "static", and therefore not likely to improve.  


CONCLUSION OF LAW

The reduction of the rating for the Veteran's bilateral hearing loss from 10 percent to 0 percent was in not compliance with the regulatory provisions governing such actions, and was not proper; restoration of the 10 percent rating from the date of reduction is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.344 (a)(b)(c) (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought (restores a 10 percent rating) discussion of the applicability of The Veterans Claims Assistance Act of 2000 in the matter is not necessary.   

Legal Criteria, Factual Background, and Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

Under 38 C.F.R. § 3.344  (a)(b)(c), ratings for disabilities that have continued at the same level for long periods (5 years or more) are subject to further procedural safeguards that include that a rating for a disease subject to episodic improvement will not be reduced based on a single examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  When an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  
Ratings of hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denote profound deafness.  The assignment of the appropriate numeric level is based on the results of a controlled speech discrimination test (Maryland CNC test) in combination with the claimant's average pure thresholds.  The average threshold is obtained from puretone audiometry in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specialized frequencies (1000, 2000, 3000, and 4000 Hz.) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hz is 30 decibels or less and the puretone threshold at 2000 Hz is 70 decibels or more.  38 C.F.R. § 4.86(b).

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Based on the findings on a July 2013 VA examination that showed the Veteran had Level II hearing in the right ear and Level V hearing in the left, a September 2013 rating decision increased the rating for his hearing loss from 0 percent to 10 percent effective October 3, 2012.

Following a September 2016 VA examination which found Level II hearing in each ear, an October 11, 2016 rating continued the 10 percent rating for the Veteran's bilateral hearing loss.  Thereafter, an October 28, 2016 rating decision finding there was clear and unmistakable error in the October 11, 2016 rating, proposed to reduce the rating for the Veteran's bilateral hearing from 10 to 0 percent.

The Veteran was advised of the proposal to reduce the rating for his hearing loss by February 2017 correspondence (which also advised him of the opportunity to submit additional evidence, and for a pre-determination hearing.).  He submitted the report of a March 2017 private audiometry, which was not adequate for rating purposes as it is not shown to have used a Maryland CNC word list (as required under 38 C.F.R. § 4.86)(particularly in light of the 72 percent speech discrimination found on the 2013 VA examination which was a critical factor for the finding of Level V hearing in the left ear at the time, and that the private audiometry showed speech discrimination in the left ear to be 96 percent);  he declined a hearing.

Based on that record an August 2017 rating decision on appeal implemented the reduction in the rating for the bilateral hearing loss to 0 percent, effective November 1, 2017.  

The record has since been supplemented by the report of a January 2018 VA audiological examination  which found Level I hearing in the right ear and Level II hearing in the left .  The Veteran then submitted a report of a February 2018 audiological evaluation (in compliance with 38 C.F.R. § 4.85 criteria) which found Level II hearing in each ear.

In various statements and argument throughout, the Veteran has asserted that he has not had improvement in hearing acuity since the July 2013 VA examination. 

Analysis

At the outset, the Board observes that in the consideration of whether the rating decision that reduced the rating for the Veteran's bilateral hearing loss was in accordance with governing legal criteria, evidence that was in the record at the time of the August 2017 rating decision (and suggests sustained improvement) is not for consideration.  

The initial determination to be made is whether there was compliance with the provisions of 38 C.F.R. § 3.105(e).  As the reduction in the rating would result in a reduction of compensation payments, the requirements under § 3.105(e) that had to be met included: notice of the proposed reduction (with explanation); a 60 day opportunity for presentation of additional evidence (and the opportunity for a hearing; and then a final rating decision implementing the reduction effective prospectively on the last day of the month on which a 60 day period following notice of the final rating decision expired.  These requirements were all met: an October 2016 rating decision (of which the Veteran was properly notified, and also advised of his rights by February 2017 correspondence ) proposed the reduction; he had far in excess of 60 days to respond (until August 2017), and declined a hearing; and the reduction was implemented by a final rating decision effective (following  expiration of a 60 day period after the August 25, 2017 notice of the final rating decision), November 1, 2017.

Regulations governing rating reductions also include 38 C.F.R. § 3.344 (regarding Stabilization of Disability Ratings).  The threshold question for consideration is whether the provisions in 38 C.F.R. §§ 3.344(a)(b) apply.  Under 38 C.F.R. § 3.344(c) the provisions apply to ratings that have continued 5 years or more, and do not apply to disabilities that have not become stabilized and are likely to improve.  In those cases reexaminations disclosing improvement will warrant reduction.  Here, the 10 percent rating was in effect for more than 5 years (October 3, 2012 to November 1, 2017); furthermore, the RO had found that the disability had stabilized (and not likely to improve), by virtue of identifying the bilateral hearing loss as static on the rating codesheets.  At the very least in light of the fact that there was only one examination to consider (as a March 2017 private examination in the record which also suggested improvement used speech discrimination testing that was in accordance with the regulatory provisions, and was invalid for rating purposes), these circumstances presented a doubtful case (which under 38 C.F.R. § 3.344(b) requires continuance of the rating with the further reference "rating continued Pending reexamination [18, 24, or 30] months from this date, § 3.344"..  

In light of the foregoing, the Board must find that the rating decision that reduced the rating for the Veteran's bilateral hearing loss was not in compliance with governing regulatory provisions, and that restoration of a 10 percent rating for the bilateral hearing loss from the effective date of the reduction is warranted.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).   


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's  bilateral hearing loss is granted; restoration of a 10 percent rating from the effective date of the reduction is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


